


EXHIBIT 10.13


STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of February 23, 2016
(the “Effective Date”), by and between Minerco, Inc., a Nevada corporation, with
headquarters located at 800 Bering Drive, Suite #201, Houston, Texas 77057 (the
“Company”), and Beau Saad, an individual, at the address set forth on the
signature page of this Agreement (the “Buyer”).


WHEREAS:


A.The Company is a publicly traded company on the Over the Counter Markets and
lists common stock shares, par value $.001, under symbol of OTC: MINE (the
“Common Stock”);
B.The Company and the Buyer are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded, inter alia, by Regulation 506 under Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”), and/or Section
4(2) of the 1933 Act;
C.Buyer desires to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, 1,470,588 restricted shares of
the Company’s Common Stock (the “Shares”);


D.The Buyer wishes to purchase, upon the terms and conditions stated in this
Agreement, such Purchased Common Stock is set forth immediately below its name
on the signature pages hereto; and


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.Purchase and Sale of Common Stock.


a.Purchase of Common Stock. On the Closing Date (as defined below), the Company
shall issue and sell to the Buyer and the Buyer agrees to purchase from the
Company the Shares as is set forth on the signature pages hereto.
b.Purchase Price. The Shares, purchased by Buyer and issued by the Company, will
be duly authorized, fully paid and non-assessable at a price of $0.017 per
share.
c.Form of Payment. The Buyer shall pay the purchase price for the Shares by
wiring immediately available good funds in United States Dollars to the Company
as set forth in Exhibit A.
d.On the Closing Date (as defined below), (i) the Buyer shall pay the purchase
price for the Shares to be issued and sold to it at the Closing (as defined
below), and (ii) the Company shall deliver such duly issued Shares of the
Company, to the Buyer, against delivery of such Purchase Price.


e.Closing Date. The date and time of the issuance and sale of the Shares
pursuant to this Agreement (the “Closing Date”) shall be on or after the
Effective Date (as defined above) at which time the Shares shall be issued by
the Company and the Purchase Price paid by the Buyer, or such other mutually
agreed upon time. The closing of the transaction contemplated by this Agreement
(the “Closing”) shall occur on the Closing Date at such location as may be
agreed to by the parties.






--------------------------------------------------------------------------------




2.Buyer’s Representations and Warranties. The Buyer represents and warrants to
the Company that:


a.Investment Purpose. As of the date hereof, the Buyer is purchasing the Shares
for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the 1933 Act; provided, however, that by making the
representations herein, the Buyer does not agree to hold any of the Shares for
any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the 1933 Act.


b.Accredited Investor Status. The Buyer is (i) an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the 1933
Act by reason of Rule 501(a)(3), and (ii) experienced in making investments of
the kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Note;
c.Reliance on Exemptions. The Buyer understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Shares.


d.Information. The Buyer and its advisors, if any, have been, and for so long as
the Shares have not been sold, transferred or assigned to a third party will
continue to be, furnished with all materials relating to the business, finances
and operations of the Company and materials relating to the offer and sale of
the Shares which have been requested by the Buyer or its advisors. The Buyer and
its advisors, if any, have been, and for so long as the Shares have not been
sold, transferred or assigned to a third party will continue to be, afforded the
opportunity to ask questions of the Company. Notwithstanding the foregoing, the
Company has not disclosed to the Buyer any material nonpublic information and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to the Buyer. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its advisors or representatives shall modify, amend or affect Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below. The Buyer understands that its investment in the Shares involves a
significant degree of risk. The Buyer is not aware of any facts that may
constitute a breach of any of the Company's representations and warranties made
herein.


e.Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.


f.Transfer or Re-sale. The Buyer understands that (i) the sale or re-sale of the
Shares has not been and is not being registered under the 1933 Act or any
applicable state securities laws, and the Shares may not be transferred unless
(a) the Shares are sold pursuant to an effective registration statement under
the 1933 Act, (b) the Buyer shall have delivered to the Company, at the cost of
the Buyer, an opinion of counsel that shall be in form, substance and scope
customary




--------------------------------------------------------------------------------




for opinions of counsel in comparable transactions to the effect that the Shares
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration, which opinion shall be accepted by the Company, (c) the
Shares are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the Buyer
who agrees to sell or otherwise transfer the Shares only in accordance with this
Section 2(f) and who is an Accredited Investor, (d) the Shares are sold pursuant
to Rule 144, or (e) the Shares are sold pursuant to Regulation S under the 1933
Act (or a successor rule) (“Regulation S”), and the Buyer shall have delivered
to the Company, at the cost of the Buyer, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company; (ii) any sale of
such Shares made in reliance on Rule 144 may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any re-sale of
such Shares under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such Shares
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Shares may be
pledged as collateral in connection with a bona fide margin account or other
lending arrangement.


g.Legends. The Buyer understands that the Shares have not been registered under
the 1933 Act and may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Buyer agrees to sell all Shares, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.




--------------------------------------------------------------------------------




In the event that the Company does not accept the opinion of counsel provided by
the Buyer with respect to the transfer of Shares pursuant to an exemption from
registration, such as Rule 144 or Regulation S, the Company will notify the
Buyer within 2 business days.


h.Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Buyer, and this Agreement constitutes a valid and binding agreement of the Buyer
enforceable in accordance with its terms.


i.Residency. The Buyer is a resident of the jurisdiction set forth immediately
below the Buyer’s name on the signature pages hereto.


3.Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that:


a.Organization and Qualification. The Company and each of its subsidiaries, if
any, is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated, with full power
and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.


b.Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Shares and to
consummate the transactions contemplated hereby and thereby and to issue the
Shares, in accordance with the terms hereof and thereof, (ii) the execution and
delivery of this Agreement, the Shares issued by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Shares) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the Shares, each of such instruments will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.


c.Issuance of Shares. The Shares are duly authorized will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the holder thereof.


d.Acknowledgment of Dilution. The Company understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the Shares.


e.No Conflicts. The execution, delivery and performance of this Agreement, the
Shares by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws, or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or




--------------------------------------------------------------------------------




cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect). All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof. The Company is not in violation of the listing requirements of the
Over-the-Counter Markets (the “OTC”) and does not reasonably anticipate that the
Common Stock will be delisted by the OTC in the foreseeable future, nor are the
Company’s securities “chilled” by DTC or FINRA. The Company and its Subsidiaries
are unaware of any facts or circumstances which might give rise to any of the
foregoing.


f.Absence of Litigation. There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, or their officers or directors in their capacity as such,
that could have a Material Adverse Effect. Schedule 3(f) contains a complete
list and summary description of any pending or, to the knowledge of the Company,
threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it would have a Material Adverse Effect.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.


g.Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’ purchase of the Shares. The Company further represents to the
Buyer that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.


h.No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyer. The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company’s securities
(past, current or future) for purposes of any shareholder approval provisions
applicable to the Company or its securities.
  
i.Title to Property. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(i) or such as would not have
a Material Adverse Effect. Any real property and facilities held under lease




--------------------------------------------------------------------------------




by the Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not have a Material Adverse
Effect.


j.Bad Actor. No officer or director of the Company would be disqualified under
Rule 506(d) of the Securities Act as amended on the basis of being a "bad
actor" as that term is established in the September 19, 2013 Small Entity
Compliance Guide published by the Securities and Exchange Commission.


4.Certain Covenants and Acknowledgements.
a.Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Shares to the Buyer under any United States laws
and regulations, or by any domestic securities exchange or trading market, and
to provide a copy thereof to the Buyer promptly after such filing.
b.Use of Proceeds. The Company will use the proceeds from the sale of the Shares
for the Company’s working capital purposes and payment of expenses associated
within its business model.
5.Governing Law; Miscellaneous.


a.Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada. A facsimile transmission of
this signed Agreement shall be legal and binding on all parties hereto. This
Agreement may be signed in one or more counterparts, each of which shall be
deemed an original. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.
b.Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.


c.Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.


d.Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.


e.Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No




--------------------------------------------------------------------------------




provision of this Agreement may be waived or amended other than by an instrument
in writing signed by the majority in interest of the Buyer.


f.Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the following addresses, or at such
other addresses as a party may designate by ten days advance written notice to
each of the other parties hereto.


If to the Company, to:
Minerco, Inc.
800 Bering Drive
Suite 201
Houston, Texas 77057
Attn: V. Scott Vanis, CEO


with a copy to:        
Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174        
Attention: Leslie Marlow, Esq.
Facsimile: (212) 208-4657


    If to the Buyer:
At the address set forth on the signature page of this Agreement.
        
Each party shall provide notice to the other party of any change in address.


g.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
the Buyer may assign its rights hereunder to any person that purchases
Securities in a private transaction from the Buyer or to any of its
“affiliates,” as that term is defined under the 1934 Act, without the consent of
the Company.


h.Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.


i.Survival. The representations and warranties of the Company and the agreements
and covenants set forth in this Agreement shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of the
Buyer. The Company agrees to indemnify and hold harmless the Buyer and all their
officers, directors, employees and agents for loss or damage arising as a result
of or related to any breach or alleged breach by the Company of any of its
representations, warranties and covenants set forth in this Agreement or any of
its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.






--------------------------------------------------------------------------------




j.Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


k.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.












[Intentionally Left Blank - Signature Page Follows}


IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer or one of
its officers thereunto duly authorized as of the date set forth below.


For 1,470,588 shares of the Company’s Common Stock at a price of $0.017 per
share, the Buyer tenders herewith the full Purchase Price of $25,000.00.


Buyer:


/s/ Beau Saad                Address:                     
Printed Name of Buyer                
                                    


By:                         Email:                         
(Signature of Authorized Person)


                
Taxpayer identification number
or social security number,
as applicable


        


This Agreement has been accepted as of the date set forth below.


Company:
Minerco, Inc.



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




By:____/s/ V. Scott Vanis_____________
V. Scott Vanis
Chief Executive Officer










